Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 04/18/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 08/16/2021 Applicants elected the species that are the first 50 SNPs listed in Table 1; the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 11/09/2021.

Information Disclosure Statement
The listing of references in the specification, see for example pages 30-32 of the specification as filed, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Claim Objections
The objection to claim 10, as set forth on page 3 of the Office Action of 110/9/2021, is withdrawn in light of the amendments to the claims.  

New Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites the term “diagnoising” in part (d) of claim 2 where the term is properly spelled “diagnosing”.  Appropriate correction is required.


Maintained Claim Rejection - Improper Markush Grouping
Claims 1, 2, 8, 9 and 11-20 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each distinct element is considered to be a different polymorphic nucleotide sequence identified by a different reference SNP (rs) number.  Applicants have elected the particular combination that is the first 50 SNPs in Table 1.
The recited alternative elements do not share a single structural similarity, as each distinct element requires a unique polynucleotide sequence context for the identification of allelic content within the specific SNP.  Each different SNP, comprising a unique biological sequence, is derived from a different portion of the human genome, and may be related to a different gene sequence.  Additionally the different SNPs may have different functions (e.g.:  increase gene transcription, decrease gene transcription, alter resulting protein activity, changes to splicing of a pre-mRNA) with regard to each different gene locus.  The only structural similarity present is that all of the SNPs are nucleic acids. 
The fact that the different SNPs nucleic acids per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of being associated with risk of developing breast cancer, consonant with the assertions of the specification.  Accordingly, while the different characteristics are asserted to have the property of being related to cancer, they do not share a single structural similarity essential to this activity.  Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to cancer is particular to any different SNP, and not based on some particular common structural feature shared among SNPs or the generally speaking nucleic acids themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different SNPs have the same association with breast cancer risk as broadly asserted in the specification.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Remarks
Applicants have traversed the rejection of claims as directed to an improper Markush style grouping of alternatively useable elements.  Applicants arguments (p.10-11 of the Remarks of 04/18/2022) have been fully considered but are not persuasive to withdrawn the rejection.  Applicants have initially argued that a single structural similarity is present in all of the different SNPs, and combination thereof, encompassed by the claims “because they belong to the same art-recognized class of genetic alterations”.  This argument is not persuasive because the fact that they are “genetic alterations” is not what is mainly responsible for their asserted function (e.g.:  providing a risk of breast cancer) in the claims.  There exists a vast multitude of genetic variations in the human genome, and when considering the totality of these genetic variations it is clear that most would not be associated with breast cancer risk.  The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  But it is not the asserted common structural element of being a genetic alteration that allows the SNPs of the claims to be used in the determination of breast cancer risk, it is the particular nature of some specific alterations, particular alleles in particular loci (i.e.:  a specific nucleotide content within a specific nucleotide context), that provides for any genotype:phenotype association.  
	Applicants further argue that “the SNPs in the claims are each statistically overrepresented in Breast Cancer cases” and “as such, the SNPs share a property in common of indicating susceptibility to developing breast cancer”.  This argument is not persuasive because the different SNPs themselves in fact behave differently in the context of the claimed invention, with different Odds Ratios and risk allele frequencies in a population (e.g.:  as disclosed in Table 1), and each different SNP would provide a different measure of breast cancer risk when provided in the analysis of the instant claims.  

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
Any rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5-8 of the Office Action of 11/09/2021, which are not maintained below, are withdrawn in light of the amendments to the claims or in light of Applicants’ arguments (p. 11-14 of the Remarks of 04/18/2022).

Claim Rejections - 35 USC § 112 – Indefiniteness
Maintained and Newly Presented as Necessitated by Claims Amendments
Claims 1, 2, 8, 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 8, 9 and 11-20 are unclear over the recitation of “assaying the nucleic acid sample obtained from the patient for at least 50 single nucleotide polymorphisms (SNPs) set forth in a list comprising”, as recited in part (b) of claim 1 and part (b) of claim 2.  The unclear phrase is where the limitation is directed to selection of alternative elements from an open group (i.e.:  a list comprising).  MPEP 2173.05(h) provides guidance on the analysis of the presentation of alternative limitations:
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.

Claims 1, 2, 8, 9 and 11-20 are unclear over recitation of the phrase “calculating a polygenic risk score (PRS) based on the presence or absence of the at least 50 single nucleotide polymorphisms”, as recited in claims 1 and 2.  The phrase “the presence or absence of” the required SNPs is unclear because a SNP is variable allelic content, and it is unclear what is require by any SNP consonant with the election to be present or absent.  Additionally, the calculations set forth in claims 1 and 2 are not passed on the presence or absence of SNPs, but based on the presence or absence of risk alleles of the SNPs, i.e.:  the position of polymorphic content is always present, it is the content of the position (i.e.:  detection of a particular allele) that is used in the methods.  
Response to Remarks
Applicants have traversed (p.12 of the Remarks of 04/18/2022) the rejection of claims as set forth above with the argument that “the amendment "detecting the allelic content at SNP positions" renders the rejection moot.”  The argument is not persuasive because, as set forth in the rejection, the notion of detecting “the presence or absence” of a SNP is no consonant with the understanding of what a SNP is a accepted in the related art.  Furthermore, as detailed in the rejection, the calculation provided in the claims is based on the presence of risk alleles, not the presence or absence of SNPs, as recited in the unclear phrase.

Claims 1, 8, 9 and 11-20 are unclear over recitation of the phrase “performing a medical procedure for the patient based on the PRS score is at least 30% greater than the population average”.  Initially it is noted that it is unclear if the limitation is intended to require that a PRS score of the subject that is at least 30% greater than the population average is in fact present and calculated, or if the limitation is intended only to set forth the conditions required to indicated that a medical procedure is to be performed.  For example, the unclear phrase of the claim is not the same as a recitation that is limiting for an active step of a particular calculation in combination with performance of a medical procedure as in “wherein the calculated PRS is at least 30% greater the average PRS of the population, and a medical procedure is performed”.   Additionally it is unclear what is required for any treatment to be “based” on any particular PRS.  It is unclear if the “based” merely means that the PRS is a decision point as to whether or not treatment is performed, or if any specific PRS modifies the nature of a treatment.  For example, it is unclear how the method is performed where a PRS of X is a basis for treating with chemotherapeutic agent A, but a PRS of Y is a basis for treating with chemotherapeutic agent B.
Response to Remarks
Applicants have traversed (p.12 of the Remarks of 04/18/2022) the rejection of claims as set forth above with the argument that the amendment to recite "score is at least 30% greater than the population average" rendering the rejection moot.  The argument is not persuasive for the reasons as set forth above.

	Claim 2 is unclear over recitation of the phrase “diagnoising a patient with breast cancer based on if the PRS score is at least 30% greater than the population average” in part (d) of claim 2.  The phrase makes the claim unclear because in appears to make the diagnosing step of the claim conditional upon a PRS score being at least 30% greater than a population average, but there is no requirement in the claim that genotypes indicative of such a PRS are present or that such a PRS is in fact calculated.  It is thus unclear how the state purpose of the claimed method is in fact accomplished by the required practical steps of the claim.

	Claim 8 is unclear over recitation of the phrase “using a next-generation sequencing platform to detect the single nucleotide polymorphisms in the nucleic acid sample”.  As noted above a single nucleotide polymorphism is a position of variable content in a population.  The claim may be made more clear in this regard if amended to recite a step that is directed to detecting the allelic content at SNP positions.
Response to Remarks
Applicants have traversed (p.13 of the Remarks of 04/18/2022) the rejection of claims as set forth above with the argument that the amendment to the claims render the rejection moot.  The argument is not persuasive because while the claim is amended to recite the phrase “to detect the allelic content at the SNP positions”, the unclear phrase is still recited in the claim.

Claim Rejections - 35 USC § 101 – Patent Ineligible Subject Matter
Maintained/Newly Applied as Necessitated by Claim Amendments
Claims 1, 2, 8, 9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a law of nature; an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “calculating a polygenic risk score”, or “diagnosing”, such elements of the claims are abstract ideas.  They are mental processes wherein data or information is judged, or correlated for a result or decision.  The presentation of a mathematical formula, in this case as recited in the claims for calculating an unscaled population risk, and for computing an adjusted risk value of a genotype, and a mathematical calculation of multiplying adjusted risk scores to calculate a polygenic risk score are also properly considered abstract ideas (e.g.:  MPEP 2106.04).   
Additionally, where the claims recite limitations in which a risk score derived from genotype content is indicative of breast cancer risk, the claims recite an asserted a natural phenomenon wherein a collection of genotypes in a subject is associated with a pathological phenotype.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required steps related acting on the exception in a specific practical manner.  For example claim 1 ends with a step of “performing a medical procedure”, but this generic recitation does not require anything specific that is related to, for example, alleviating the pathological effects of breast cancer.  Similarly, claim 15 indicates that the medical procedure could broadly encompass “additional patient screening”, which may be only the evaluation of more data.  Even where claim 16 recites some aspects of screening, where the independent claim does not require any particular resulting polygenic risk score, it is not clear that any additional screening is in fact integrating the data analysis of the claims.
Claim 2 ends with “diagnosing” which itself is an abstract idea where a score is judged for a decision.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims include methods that require the evaluation of received clinical.  Where the claims may require the practical collection of a sample and analysis of the sample to generate the data, such steps (e.g.:  collecting genotype data to calculate a polygenic risk score), was routinely practiced in the art (e.g.:  Dite et al, 2016).  Additionally it is noted that the particular formula of polygenic risk score calculation, as well as combining a polygenic risk score with other non-genetic risk factor scores, were known in the prior art (e.g.:  Dite et al (2014)). 
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 

So even where a practical step of the claim may require detecting a particular nucleic acid in a patient sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.”

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as maintained above.  Applicants’ arguments (p.14-17 of the Remarks of 04/18/2022) have been considered but are not persuasive to withdraw the rejection.  Applicants’ have initially argued that amended claim 1 is eligible because it reflects the same structure as the claim found to be eligible in Vanda.  The argument is not persuasive because the required practical steps of the eligible methods of Vanda are distinct from the steps of the methods of the rejected claims.  The eligible methods of Vanda included steps of detecting particular genotype content related to specific phenotypes (i.e.:  patient has CYP2D6 poor metabolizer genotype; or patient does not have CYP2D6 poor metabolizer genotype) and further includes steps of providing a treatment that is both specific, and related to the detected genotype (i.e.:  poor metabolizer receives iloperidone at 12mg/day or less; not poor metabolizer receives iloperidone at greater than 12mg/day).  In the case of the rejected claims, as detailed previously in this Office Action, the claims do not clearly require a step of performing a medical procedure because of the unclear/conditional nature of the recitation in part (d) of claim 1.  Additionally, the recitation of the generic “performing a medical procedure” is neither specific in nature, nor particularly directed to any breast cancer risk that may be calculated in the claim.  For example, compare a generic step of “performing a medical procedure” (as recited in the instant claims) with “internally administering iloperidone to the patient in an amount of 12 mg/day or less” (as recited in the eligible claims of Vanda).  Further in this regard it is noted that claim 2 ends with a step of diagnosing, and so clearly the claim does not include any integration of the judicial exception of the claim (i.e.:  the abstract ideas of the analysis data and information to make a judgement) into a practical application.   

Withdrawn Claim Rejections - 35 USC § 112 – Written Description
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 13-16, is withdrawn in light of the amendments to the claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634